DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.
 
Claim Amendments
3.	The amendment of July 6, 2022 has been entered. Claims 1 and 18 have been amended. Claims 2, 5-11, 13 and 14 are cancelled. Claims 19-24 were newly added. Claims 1, 3-4, 12 and 15-24 are under consideration in this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 3-4, 12 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al., (US Patent 5,601,823 published Feb 1997; priority to Oct. 1989).
The claims are drawn to a method for treating an infectious disease of a gastrointestinal tract infectious Clostridium difficile bacterium, comprising administering a therapeutically effective amount of ostrich antibodies to a subject, wherein the ostrich antibodies are obtained by immunizing an ostrich with a mixture solution of Clostridium difficile toxin A and toxin B as an immunogen and obtaining the ostrich antibodies from the ostrich.   
Williams et al., teach methods and compositions for treating humans and other animals intoxicated with at least one Clostridial toxin by administration of antitoxin. In particular, the antitoxin directed against these toxins is produced in avian species. This avian antitoxin is designed so as to be orally administerable in therapeutic amounts and may be in any form (i.e., as a solid or in aqueous solution) [abstract].  Williams et al., teach C. difficile is the cause of antimicrobial-associated diarrhea; Pseudomembranous enterocolitis; bacteremia and pyogenic infections [Table 1].  Therefore Williams teach a method of treating an infectious disease of a gastrointestinal tract infectious bacterium such as Pseudomembranous enterocolitis, antimicrobial-associated diarrhea; bacteremia and pyogenic infections comprising administering a therapeutically effective amount of antibodies to a subject,  as recited by claim 1, 3-4 and 12.
            C. difficile, an organism which gained its name due to difficulties encountered in its isolation, has recently been proven to be an etiologic agent of diarrheal disease.   C. difficile flourishes, producing cytopathic toxins and enterotoxins. It has been found in 25% of cases of moderate diarrhea resulting from treatment with antibiotics.   C. difficile is associated with a range of diarrhetic illness, ranging from diarrhea alone to marked diarrhea and necrosis of the gastrointestinal mucosa with the accumulation of inflammatory cells and fibrin, which forms a pseudomembrane in the affected area; thereby teaching claim 4. The enterotoxicity of C. difficile is primarily due to the action of two toxins, designated A and B. Both are potent cytotoxins, with toxin A possessing direct enterocytotoxic activity. C. difficile toxin A causes fluid accumulation and mucosal damage in rabbit ileal loops and appears to increase the uptake of toxin B by the intestinal mucosa. Toxin B does not cause intestinal fluid accumulation, but it is 1000 times more toxic than toxin A to tissue culture cells and causes membrane damage. Both toxins are important in disease. C. difficile disease would be prevented or treated by neutralizing the effects of these toxins in the gastrointestinal tract.  It is significant that due to its resistance to most commonly used antimicrobials, C. difficile is associated with antimicrobial therapy with virtually all antimicrobial agents (although most commonly ampicillin, clindamycin and cephalosporins). It is also associated with disease in patients undergoing chemotherapy with such compounds as methotrexate, 5-fluorouracil, cyclophosphamide, and doxorubicin. Treatment of C. difficile disease is problematic, given the high resistance of the organism  [C difficile]. 
 	Williams et al., disclose treating humans and other animals intoxicated with a bacterial toxin by oral administration of antitoxin raised against the toxin. In one embodiment, the present invention contemplates a method of treatment comprising: a) providing: i) a subject exposed to at least one clostridial toxin; ii) an avian neutralizing antitoxin in a therapeutic amount that is orally administrable; and b) orally administering the antitoxin to the subject. In a preferred embodiment, the antitoxin comprises Clostridium difficile antitoxin. In a preferred embodiment, antitoxin is administered in an aqueous solution. In another preferred embodiment, the aqueous solution is a nutritional formula. In an alternative embodiment the nutritional formula comprises infant formula [Summary]; thereby teaching claims 15-17. 
The  method of immunizing a host to produce antitoxin directed against clostridial toxin comprising: a) providing in any order: i) a host, and ii) one or more intervals of clostridial toxin; and b) immunizing the host with purified clostridial toxin so as to generate antitoxin. It is also contemplated that the antitoxin be collected from the host. It is further contemplated that the collected antitoxin will be purified. In one preferred embodiment the host is an avian species. In another preferred embodiment, the clostridial toxin is a toxin produced by Clostridium difficile. In an additional preferred embodiment, the antitoxin is capable of neutralizing clostridial toxin [Summary].  In another preferred embodiment, toxins A and B of C. difficile are contemplated as immunogens. Table 2 above lists various Clostridium species, their toxins and some 
antigens associated with disease [Description].   
The method immunizing non-mammals with bacterial toxins. It is not intended that the present invention be limited to any particular toxin. In one embodiment, toxin from all clostridial bacteria sources (see Table 2) are contemplated as immunogens. Examples of these C. difficile toxins A and B; thereby teaching immunogens derived from the C. difficile bacterium which include C difficile toxin A and toxin B.  When immunization is used, the preferred non-mammal is from the class Aves. All birds are contemplated such as ostrich [Obtaining Antibodies in Non-Mammals]; thereby teach ostrich antibodies obtained by immunizing an ostrich as recited by claim 1. Example 8 disclose the production of Avian Antitoxins Against Clostridium difficile Native Toxins A and B [example 8].  Williams et al., disclose an immunization group, receiving toxoid A was first mixed with toxoid B, and the resulting mixture was emulsified in adjuvant. This group was designated "CTAB” [Example 8; Immunization]. Williams et al., disclose purification of Antitoxins CTAB [Example 8; Purification of Antitoxins].   The CTAB IgY (antitoxin A+toxin B, above) demonstrated complete neutralization and complete neutralization of toxin B occurred with the CTAB IgY [Example 8]; thereby teaching obtaining the ostrich antibodies as recited by claim 1.  Example 9 shows in vivo Protection of Golden Syrian Hamsters From C. difficile Disease By Avian Antitoxins Against C. difficile Toxins A and B.  Treatment of hamsters with orally-administered toxin A and toxin B antitoxin (group CTAB) successfully protected 7 out of 7 (100%) of the animals from C. difficile disease [Table 13].  Example 10 demonstrate that avian antitoxins raised against C. difficile toxins A and B are capable of successfully treating established C. difficile infections in vivo.
Therefore, Williams et al., disclose T a method for treating an infectious disease of a gastrointestinal tract infectious Clostridium difficile bacterium, comprising administering a therapeutically effective amount of ostrich antibodies to a subject, wherein the ostrich antibodies are obtained by immunizing an ostrich with a mixture solution of Clostridium difficile toxin A and toxin B as an immunogen and obtaining the ostrich antibodies from the ostrich.  

Response to Arguments
5.	Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive. 
Applicants assert that Williams fails to disclose or suggest that ostrich antibodies are obtained by immunizing an ostrich with a mixture solution of Clostridium difficile toxin A and Clostridium difficile toxin B as an immunogen and obtaining the ostrich antibodies from the ostrich, as recited in claim 1. However, Applicants admit Williams teach treatment of C. difficile caused antimicrobial-associated diarrhea; Pseudomembranous enterocolitis; bacteremia and pyogenic infections.  It is well known that antimicrobial-associated diarrhea and Pseudomembranous enterocolitis are gastrointestinal diseases. Applicants admit that Williams teach clostridial toxin in a human by administration of an antitoxin derived from a bird wherein Williams clearly and explicitly recites that all birds are contemplated for use in producing the antibodies and specifically identifies ostrich as an example.
	With regards to the argument that ostrich was named in addition to additional avian species, It is noted that MPEP 2131 states that:  “A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.” Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987).  Furthermore, MPEP 2131 states: “When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art.” Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001) and Applicant concedes that Williams discloses ostrich for use in producing the antibodies therefore the scope of the claim were known in the prior art.  Furthermore, MPEP 2131 states:  “when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. In this case, William et al., disclose the production of Avian Antitoxins Against Clostridium difficile Native Toxins A and B [example 8].  Williams et al., disclose an immunization group, receiving toxoid A was first mixed with toxoid B, and the resulting mixture was emulsified in adjuvant. This group was designated "CTAB”. Therefore, because Williams ostrich antibodies are obtained by immunizing an ostrich with a mixture solution of Clostridium difficile toxin A and Clostridium difficile toxin B as an immunogen and obtaining the ostrich antibodies from the ostrich, as recited by the claim, this argument is not persuasive.  
Applicant respectfully submits that Williams fails to disclose or suggest immunizing an ostrich with a mixture solution of Clostridium difficile toxin A and Clostridium difficile toxin B as an immunogen and obtaining the ostrich antibodies from the ostrich, as recited in claim 1. Contrary to Applicants assertion, Example 8 disclose the production of Avian Antitoxins Against Clostridium difficile Native Toxins A and B [example 8].  Williams et al., disclose an immunization group, receiving toxoid A was first mixed with toxoid B, and the resulting mixture was emulsified in adjuvant. This group was designated "CTAB” [Example 8; Immunization]. Williams et al., disclose purification of Antitoxins CTAB [Example 8; Purification of Antitoxins]. The CTAB IgY (antitoxin A+toxin B, above) demonstrated complete neutralization and complete neutralization of toxin B occurred with the CTAB IgY [Example 8]; thereby teaching obtaining by immunization of an ostrich administering a mixture solution of Clostridium difficile toxin A and toxin B as an immunogen and obtaining the ostrich antibodies from the ostrich as recited by claim 1.  
Applicants urge that Williams at most discloses a combination of antibodies that were separately obtained by immunization with the individual toxins. However Applicants acknowledge  Williams disclose CTAB as antibodies against toxin A and B.  Applicants attention is directed to Williams teaching of toxoid A was first mixed with toxoid B, and the resulting mixture was emulsified in adjuvant. This mixture was designated "CTAB”.  C. difficile native toxins were prepared by concentrating stock solutions of toxin A and toxin B (Tech Lab, Inc), using concentrator units, to a final concentration of 4.0 mg/ml.   This group was designated "CTB." For the third immunization group, 0.2 ml of toxoid A was first mixed with 0.2 ml of toxoid B, and the resulting mixture was emulsified in 0.4 ml adjuvant. This group was designated "CTAB." In this way, three separate immunogen emulsions were prepared, with each emulsion containing a final concentration of 2.0 mg/ml of toxoid A (CTA) or toxoid B (CTB) or a mixture of 2.0 mg/ml toxoid A and 2.0 mg/ml toxoid B (CTAB) [(b) Immunization].  Therefore, contrary to Applicants statement, Williams et al., immunizing any domesticated fowl, including ostrich with a mixture solution of Clostridium difficile toxin A and toxin B as an immunogen and obtaining antibodies from the domesticated fowl, including an ostrich.  
Accordingly, the rejection of record is maintained for the reasons discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 3-4, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al., (US Patent 5,601,823 published Feb 1997; priority to Oct. 1989) in view of  Lyras et al., (WO 2014169344 published Oct. 2014; priority to April 2013).
The claims are drawn to method of composition for treating an infectious disease of a gastrointestinal tract infectious Clostridium difficile bacterium, comprising administering ostrich antibodies to a subject, wherein immunogens of the antibodies are components derived from the Clostridium difficile bacterium.
 Williams et al., has been disclosed above as teaching a method n for treating an infectious disease of a gastrointestinal tract infectious Clostridium difficile bacterium, comprising administering a therapeutically effective amount of ostrich antibodies to a subject, wherein immunogens of the antibodies are components derived from the bacterium and wherein the immunogens include Clostridium difficile toxin A and toxin B; however, Williams et al do not teach administering as a candy.
Lyras et al., teach treatment and/or prophylaxis of Clostridium difficile associated disease (CD AD). In particular, the invention relates to antibodies that bind to C. difficile antigens and are capable of inhibiting C. difficile infection, at least one symptom of C. difficile associated disease, shedding of C. difficile, and C. difficile associated mortality [abstract].  The at least one symptom of Clostridium difficile associated disease is selected from the group consisting of diarrhea, abdominal pain, fever, loss of appetite, pseudomembranous colitis, cytotoxic megacolon, C. difficile colonisation, weight loss, cytotoxicity, gastrointestinal damage, histopathologic change in the gastrointestinal tract, faecal shedding of C. difficile spores, and C. difficile associated mortality [para. 25]. Lyras et al., demonstrated that administration of the compositions prior to infection with C. difficile is effective for treating and preventing symptoms of C. difficile associated disease, including gastrointestinal damage, C. difficile infection, C. difficile shedding in faeces and C. difficile associated mortality [para. 218].
 The compositions comprise avian antibodies which bind to a C. difficile Toxin B; and mammalian or avian antibodies that bind to a C. difficile vegetative cell antigen and/or a C. difficile endospore antigen [abstract]. The antibodies are derived from hyperimmune material [para. 19]. The composition is formulated for oral administration [para. 21].   The composition comprises a constituent of a bird's egg. Crude egg yolk may be used as an antibody source. In some embodiments of the composition the fowl has been actively immunized, for example by vaccination. The fowl is preferably a domesticated fowl. The domesticated fowl may be an ostrich, or other domesticated fowl [para. 174].  The compositions and combined compositions of the invention may be prepared in preparations such as food additives, and these preparations may be administered orally. The preparations may be administered in dosage formulations containing conventional non-toxic acceptable carriers and may also include one or more acceptable additives, including acceptable salts, colorants, flavourants or sweeteners. An optional dosage form of the present invention may be a powder for incorporation into beverages, pills, syrup, capsules, tablets, granules, beads, chewable lozenges or food additives, using techniques known in the art. Thus, immuno-modulating composition of the invention may be administered in a form selected from the group consisting of orally-active powders, pills, capsules, teas, extracts, dried extracts, sublinguals, sprays, and syrups [para. 182].  

Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Lyras et al’s oral formulations including acceptable salts, colorants, flavourants or sweeteners into beverages, pills, syrup, capsules, tablets, granules, beads, chewable lozenges or food additives, to Williams et al., treatment of an infectious disease of a gastrointestinal tract infectious Clostridium difficile bacterium, comprising administering ostrich antibodies to a subject, wherein immunogens of the antibodies are components derived from the Clostridium difficile bacterium using techniques known in the art for oral formations of ostrich antibody products. One of ordinary skill in the art would have a reasonable expectation of success by incorporating additional oral formulations to treat symptoms of C. difficile associated disease, including gastrointestinal damage, C. difficile infection, C. difficile shedding in faeces and C. difficile associated mortality when tablets, aqueous, and other more palatable oral administration is well known in the art.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of treating an infectious disease of a gastrointestinal tract infectious Clostridium difficile bacterium, comprising administering a therapeutically effective amount of ostrich antibodies to a subject, wherein immunogens of the antibodies are components derived from the bacterium and wherein the immunogens include Clostridium difficile toxin A and toxin B;  wherein the diseases and symptoms are known and there is no change in the respective function of the immunogens or antibodies, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Response to Arguments
7.	Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive. Applicants argue that Lyras fails to disclose or suggest using both Clostridium difficile toxin A and toxin B. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As stated above, Williams disclose using a mixture of Clostridium difficile toxin A and toxin B to immunize an ostrich.  Lyras et al., also teach immunizing an ostrich with Clostridium difficile toxins. 
Applicants assert that Williams and Lyras teach immunizing domesticated fowl, and clearly and specifically disclose ostrich.  The MPEP section 2123 teaches that patents are relevant as prior art for all they contain, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir.1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”). Therefore applicant’s argument is not persuasive especially when considering both Williams and Lyras may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art to immunize ostriches even when the examples use chickens. 


New Grounds of Rejection Necessitated By Applicants Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1,3-4, 12, 15-17 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al., (US Patent 5,601,823 published Feb 1997; priority to Oct. 1989) in view of Tsukamoto et al., (JP2017184669 published Oct. 10, 2017; priority to April 6, 2016). 
The claims are drawn to a method of treating an infectious disease of a gastrointestinal tract infectious bacterium, comprising administering a therapeutically effective amount of ostrich antibodies to a subject, wherein immunogens of the antibodies are components derived from the bacterium, and wherein the immunogens include Clostridium difficile toxin A and toxin B, wherein the ostrich antibodies are administered as a candy.
Williams et al., disclosed method of treating an infectious disease of a gastrointestinal tract infectious bacterium, comprising administering a therapeutically effective amount of ostrich antibodies to a subject, wherein the ostrich antibodies are obtained by immunizing an ostrich with a mixture solution of Clostridium difficile toxin A and Clostridium difficile toxin B as an immunogen and obtaining the ostrich antibodies from the ostrich. However Williams et al., does not teach the ostrich antibodies are administered as a candy.
Tsukamoto et al., teach ostrich yellow egg antibody containing candy production methods and ostrich antibody candy.  Tsukamoto et al., conventionally, a technique of using chicken egg antibody for preventing infectious diseases and respiratory diseases is known, and in order to make it easy to ingest, the antibody is contained in the mouth by containing it in a saccharide substrate containing chicken egg antibody.  Since chicken egg antibodies are unstable with respect to heat and pH, they cannot be treated with high temperature, strong acidity or strong alkalinity. For example, when a chicken egg antibody is added to a caramel or candy, the temperature during the production of the caramel or candy or more, which may inactivate the antibody activity [Description].  Although this ostrich yolk antibody immunizes only cells, it can also obtain antibodies that bind to cells and substances that cause symptoms to progress.  The ostrich yolk antibody-containing cocoon produced by the method of the present invention is kneaded and uniformly dispersed throughout the cocoon dough, so it is easy to ingest and the ostrich yolk antibody is contained throughout. Since it can be brought into contact with the mouth of the intake in an active state, the effect of the ostrich yolk antibody can be maintained for a long time, and it binds to the antibody before infecting pathogens through the skin and mucous membrane in the mouth. By doing so, infection can be reduced or suppressed [Description].  Chicken antibody action can be maintained without deteriorating even during the production of the soot and over time.However, the above configuration has a problem that the antibody activity is performed only in the inner core part because the inner core part contains a chicken egg antibody (IgY) and has a double structure covered with the outer layer part [Description]; thereby teaching claims 22-24. Thus, it has recently been discovered by one of the present inventors that the ostrich yolk antibody is an antibody that is homogeneous and excellent in mass production as compared to the antibody of other avian eggs [Description].
In this invention, strawberries contain soft candy and other candies, caramels, drops, gummi, and jelly, and the same antibody activity could be confirmed by finely and dispersing the dissolved antibody so as to be uniform in the koji dough [Step 9].  Tsukamoto et al., teach measurement by ELISA to confirm activity; thereby teaching claims 19 and 20. Tsukamato et al., propose chewing gum as a base material that can suppress the inactivation of antibody activity of chicken egg antibody and sufficiently exhibit the antibody effect.  Antibody action can be maintained without deteriorating.  The ostrich yolk antibody is an antibody that is homogeneous and excellent in mass production as compared to the antibody of other avian eggs [Description]. This ostrich yolk antibody immunizes only cells, it can also obtain antibodies that bind to cells and substances that cause symptoms to progress. It is known that since it can be an antibody as an antigen, it can bind to the surface of the virus and reduce infection to the human body [Description]. The candy mixed with ostrich egg yolk IgY [Step 9]. In this invention, strawberries contain soft candy and other candies, caramels, drops, gummi, and jelly, and the temperature of the straw dough when mixed with the dissolved antibody of the ostrich yolk antibody. By binding the antibody on the body surface before it enters the body, infection can be prevented, suppressed, or reduced as a result.  In addition, disease can be prevented or reduced by inactivation of toxins and enzymes produced by pathogens [Step 1-9]. 
It is noted that claims 22-24 recite “the ostrich antibodies are capable of …” different activities recited by claims 22-24. Thus the antibodies only need to be “capable of” having the abilities of clams 22-24; as opposed to prior art antibodies performing all the functions recited in claims 22-24. In this case, a recitation regarding the capability of the claimed  antibody must result in a structural difference between the claimed antibody and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Tsukamoto et al.’s candy formulations comprising Ostrich antibodies to Williams et al., method for treating an infectious disease of a gastrointestinal tract infectious Clostridium difficile bacterium, comprising administering a therapeutically effective amount of ostrich antibodies to a subject, wherein the ostrich antibodies are obtained by immunizing an ostrich with a mixture solution of Clostridium difficile toxin A and toxin B as an immunogen and obtaining the ostrich antibodies from the ostrich
 using techniques known in the art in order to produce ostrich antibody candy since chicken egg antibodies are unstable with respect to heat and pH, they cannot be treated with high temperature, strong acidity or strong alkalinity. One of ordinary skill in the art would have a reasonable expectation of success by incorporating ostrich antibody candy because the effect of the ostrich yolk antibody can be maintained for a long time, and it binds to the antibody before infecting pathogens through the skin and mucous membrane in the mouth; thus, infection can be reduced or suppressed.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of treating an infectious disease of a gastrointestinal tract infectious Clostridium difficile bacterium, comprising administering a therapeutically effective amount of ostrich antibodies to a subject wherein the ostrich antibodies are obtained by immunizing an ostrich with a mixture solution of Clostridium difficile toxin A and toxin B as an immunogen and obtaining the ostrich antibodies from the ostrich;  wherein the diseases and symptoms are known and there is no change in the respective function of the immunogens or antibodies, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Conclusion
7.	No claims allowed.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645